DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on March 30, 2022.
In response to Applicant’s amendment of the claims, the corresponding claim rejections have been correspondingly amended, below in this Office action.
Regarding the “Claim Interpretation” section, Applicant argues that 112(f)/sixth paragraph does not apply because there are no functions recited for the limitations at issue there.  Examiner disagrees.  For example, regarding the control element of claim 4, “control element” can be interpreted as an element for control.  Controlling would be a function there.  In addition, claim 4 recites the physical user interface as consisting essentially of a single control element.  Claim 4 depends from claim 1, where the physical user interface is recited as performing a function of receiving input.  Regarding “position location module” of claim 11, this limitation can be interpreted as a module for position location, in which case the function is locating a position.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Regarding the 102 rejections, Applicant argues that Shah does not disclose a limited-function computing device in the sense of Applicant’s application.  Examiner disagrees.  In making this argument, Applicant states:  “As defined in the present application, a “limited function computing device” is distinguished from a “general purpose computing device” such as a laptop, desktop, tablet, or similar device.  See, e.g., ¶¶0020, 0039-43, Figs. 1C, 1D.”  (Applicant Response, p. 8).  Examiner reviewed these portions of Applicant’s application and did not find an explicit definition for “limited-function computing device.”  In contrast, Examiner found repeated uses of non-limiting language like “may” to describe the limited-function computing device.  For example, paragraph [0020] of Applicant’s specification states:
FIG. 1A shows an example device 110 according to an embodiment disclosed herein. The device 110 may be implemented as, and may be described herein as, a single physical device, or it may be implemented as multiple physical devices that are physically and/or communicatively connected to one another. Unless specifically described in a particular arrangement herein, in general the device 110 may be single or multiple devices. The device 110 includes a limited-function computing device 120, which also may be referred to as a limited-purpose or simplified computing device. The limited-function computing device 120 may differ from a conventional, general-purpose computer such as a laptop, desktop, tablet, or similar computing device in that it may have a limited user interface and may have more limitations in hardware and/or software. For example, a limited-function computing device as disclosed herein may not include the capability for a user to install additional software on the device or otherwise modify its operation from the functionality with which it is provided to the user. The limited-function computing device 120 may include software and/or hardware controls to prevent modification of its functionality, including installation or alteration of software, or it may simply not include any mechanism for a user to change the functionality of the device. For example, operational commands of the device may be stored in a computer-readable medium that is not accessible or not modifiable by a user. However, as disclosed in further detail herein, in some embodiments the limited-function computing device 120 may include a mechanism for a remote management platform to update or otherwise modify the operation of the limited-function computing device.

(Emphasis added by Examiner.)  For further example, paragraph [0042] of Applicant’s specification states:
As previously disclosed, a limited-function computing device as disclosed herein may differ from a general-purpose computing device as shown in FIG. 3 in that it may not include as many or the same components, though some components may be similar or identical in form and/or function. Furthermore, a limited-purpose computing device generally will not allow for a user to load and execute arbitrary software via the fixed storage 23, removable storage 25, and/or the network interface 29. For example, a user of a general-purpose computer typically can download or access any desired software via the network interface 29 or the removable storage 25, which may be stored for execution by the processor 24 in the fixed storage 23 and/or the memory 27. In contrast, a limited-function computing device as disclosed herein may not allow the user to obtain and install arbitrary software on the device. For example, the limited-function computing device may not allow software to be stored in the fixed storage 23 and/or executed by the processor 24. In some cases the software installed on the device may be updated via a remote platform as previously disclosed, but such updates may be restricted based on the presence of a cryptographic key or other security measure that restricts installation of the updates to the remote platform or other similar entity. A limited-function computing device also may exclude a removable storage 25 and/or a fixed storage 23 as such, and the user input devices 26 may be limited-function interfaces as previously disclosed herein.

(Emphasis added by Examiner.)  Examples of possible limited-function computing devices are not necessarily the same as a restrictive definition, and Examiner is generally not required to read features into a claim term if not part of that term’s definition.  Therefore, Examiner was able to interpret “limited-function computing device” as being broader than it appears that Applicant is arguing here.
Applicant also has a second argument on this issue that Shah’s disclosure is to a general-purpose computer.  However, Shah, paragraph [0052], states:  “FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”  For example, Examiner believes that “a simplified computer system designed for the specific application described herein” is a fair disclosure to use for Applicant’s term of “limited-function computing device.”  Therefore, Examiner does not find these Applicant arguments to be persuasive.
Applicant next argues that it would not be obvious to modify Shah with Drennan to substitute the single-button interface of Drennan for the corresponding user interface element of Shah.  Applicant first argues that Drennan does not disclose a single-button interface because it refers to “one or more buttons.”  “One or more buttons” means that there may be only one button; it also means that there may be multiple buttons.  Thus, we have multiple alternatives being disclosed.  Since one of those alternatives is just one button, then Drennan does disclose a single-button interface, while also disclosing multiple-button interfaces.
Applicant also disagrees that the substitution of a Drennan single-button interface for the user interface of Shah would produce predictable results.  Applicant states that, to receive any input at all, the proposed combination would need to include at least an additional screen-based interface element in addition to the cited stylus.  Applicant continues that there is nothing in either reference to suggest why or how one of skill in the art would substitute a complete, generic computer user interface as disclosed by Shah with a single stylus as disclosed by Drennan.  In response, even if we assume Shah to use a full traditional computer keyboard, that does not necessarily mean that one cannot have predictable results when substituting a single-button user interface for the keyboard.  The simple reduction in the number of buttons does not necessarily render the modification improper, because one may not need the additional buttons for the desired purpose.  Furthermore, the button of Drennan is disclosed as being quite flexible.  See Drennan, column 2, line 28, through column 3, line 4, for example, which discloses that a button can be programmed to cause the performance of any of a variety of desired functions when pressed, and even a sequence of multiple functions.  Examiner also believes that it is a fair view to say that installing a single-button interface would produce predictable results.  This is a simple and fairly well-known concept.  For example, consider a single-button which performs a lock function when pressed as might be found with other buttons on a keychain in an automotive locking setting.  While technically not a single-button interface where there are other buttons on the keychain, it is not difficult to imagine the single-button in isolation, performing a programmed function when pressed.  This is arguably an even simpler concept when there are not additional buttons around the lock button.  If one needs an example of a common strictly single-button interface (as in, no surrounding other buttons), consider a traditional doorbell.  Because a simple push-button-to-perform-a-function interface is so common and easy to understand, Examiner believes it is reasonable that a single-button interface could be substituted into the Shah system, with predictable results.  As for needing a special screen to work with the stylus of Drennan, it does not appear that that has to be the case from the above citation from Drennan (column 2, line 28, through column 3, line 4).  As it appears that the button in Drennan is more or less programmable to perform any of a wide range of multiple functions in Drennan’s system environment, it appears that such functions could include simple instructions to perform tasks using the Drennan system, without necessarily cooperating with an associated screen as discussed in Drennan.  Therefore, Examiner does not find this Applicant argument to be persuasive.
With respect to claim 9’s 103 rejection, Applicant argues that Shah’s computing device is already a general-purpose computing device, and thus it would be unnecessary to modify Shah to be configurable by another general-purpose computing device (since Shah’s computer could already be configured directly).  In response, if by “general-purpose computing device,” Applicant means one that is programmable for a wider variety of uses, note Examiner’s above discussion of how Shah discloses that a simplified and more specialized computer may be used for Shah’s system.  Therefore, Shah’s system does not have to be a “general-purpose computing system,” as far as that meaning of the term.  Secondly, regardless of what type of computing system that a first system is, there may be reasons why one would want it to be configurable by a second computing system.  An example is where an expert computer technician configures a computer for another user remotely, for convenience of the technician.  Thus, Examiner does not find this Applicant argument to be persuasive.
Regarding the 101 rejections, Applicant argues that claims 1 and 17 cannot recite “Certain methods of organizing human activity” because they are a system claim and a device claim, respectively.  In response, a claim does not have to be a method claim to recite a “Certain method of organizing human activity,” according to USPTO 101 guidance.  For example, under the guidance, merely performing an abstract idea on a generic computing system (without more) does not render patent-eligibility.  If Applicant’s interpretation of the guidance were the USPTO’s intended interpretation, then performing an abstract idea on a generic computing system (without more) would at least sometimes result in eligibility, where the abstract idea would have been a certain method of organizing human activity, and where the overall claim is a system or device/apparatus claim.  However, that is not what the guidance states, so Applicant’s interpretation must not be in line with the USPTO’s intended interpretation.  Also, under USPTO 101 guidance, “recite” means that the subject matter is present in the claim language, but there may be additional elements in the claim language as well, with the recitation still being considered to be there.  Therefore, one can have a system claim which performs the functions that make up a certain method of organizing human activity, and this system claim can be said to recite a certain method of organizing human activity, under USPTO 101 guidance.  Thus, Examiner does not find this Applicant argument to be persuasive.
Applicant further argues that any abstract idea is integrated into a practical application of providing a postage indicia to the printing device to be printed in response to receiving an input via the physical user interface.  In response, integration of a judicial exception into a practical application is subject to specific procedure under Step 2A, Prong 2, of USPTO 101 guidance.  This part of the analysis is performed by applying certain specific considerations to see if any considerations result in patent-eligibility, where a judicial exception is recited in the claim.  See MPEP 2106.04(d).  In Applicant’s claims, steps of obtaining postage represent the abstract idea; the computing components which perform the functions can be viewed as generic and thus not rendering eligibility under the guidance.  It does not appear that obtaining the postage, in and of itself, corresponds to any of the Prong 2 considerations under the guidance that would render patent-eligibility.  Therefore, Examiner does not find this argument to be persuasive.
Applicant also argues that claim 22 does not recite a certain method of organizing human activity because the claim contains step(s) that cannot be performed by a human, such as instructing a printing device to print a postage indicia.  If this were how the guidance is intended to be interpreted, then arguably most 101 rejections could be overcome simply by adding a printing step.  However, printers and printing are generic computing components, which, without more, do not render eligibility to an abstract-idea claim under USPTO 101 guidance, so presumably Applicant’s approach is not what is intended by the guidance.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control element” in claim 4; and “position location module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- communicate with a postage entity;
- receive input;
- send and receive communications;
- communicate;
- send postage indicia to be output in response to receiving an input.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  obtaining a postage indicium encompasses commercial versions of such activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a postage requester and a postage provider, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; limited-function computing device; remote communication interface; remote platform; local communication interfaces; physical user interface; processor; electronic communications; printing device; printer; outputting via printing on the printing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-16 and 23-24, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- control element (claims 4-5);
- button (claim 5);
- components (claims 6-8);
- separate general-purpose computer (claim 9);
- remote computing system (claim 10);
- position location module (claims 11-12);
- global positioning system (GPS) receiver (claim 12);
- wherein functionality of the limited-purpose computing device is not alterable by a user (claim 23);
- wherein all operational commands of the device are stored in a computer-readable medium that is not accessible or alterable by a user (claim 24).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 2 merely specifies which system device generates the postage indicium.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 and 23-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 17, Claim(s) 17 recite(s):
- communicate with a postage entity;
- communicate;
- receive input;
- send and receive communications;
- send a postage indicia to be output in response to receiving an input.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  obtaining a postage indicium encompasses commercial versions of such activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a postage requester and a postage provider, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- limited-function computing device; remote communication interface; remote platform; local communication interface; device physically connected; physical user interface; processor; electronic communications; printer; outputting via printing:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 18-21, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 18 merely specifies which system device generates the postage indicium.

Claim(s) 17-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 22, Claim(s) 22 recite(s):
- receiving an input;
- verifying that sufficient funds exist, in an account linked, to generate a postage indicia;
- responsive to the input and the verifying, outputting a postage indicia.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  obtaining a postage indicium relating to sufficient funds existing is a commercial interaction.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a postage requester and a postage provider, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- input signal; physical user interface; limited-function computing device; printing device; outputting via instructing a printing device to print:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

Claim(s) 22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 16-17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah, US 20030078893 A1.
As per Claim 1, Shah discloses:
- a system (paragraph [0023] (“The invention provides a postage metering system that includes a number of remote postage printing devices (RPPDs) coupled to a central processing system via a wireless communications link.”));
- a limited-function computing device (Figure 1; Figure 4; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”));
- a remote communication interface capable of being configured to communicate with a remote postage platform (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”); paragraph [0050] (“The wireless link facilitates the transmissions of secure (e.g., encrypted, encoded, or signed) postage indicia from the CSMD to the RPPDs. A two-way wireless link can also support transmissions from the RPPDs to the CSMD, which can be used for transmission of: (1) request of specific postage amounts, (2) acknowledgment of receipt of secure postage indicia, (3) return of information regarding RPPD status, and other functionality. The wireless communication allows the transfer of secure postage indicia on an as-needed basis over the wireless medium to the RPPDs.”); paragraphs [0067]-[0073] (postage request and fulfillment));
- a first local communication interface (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate wirelessly with printer here would be the first local communication interface));
- a physical user interface (Figure 1; Figure 4; paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”));
- a processor configured to receive input via the physical user interface and to send and receive electronic communications via the remote communication interface and the first local communication interface (Figure 1; Figure 4 (processor); paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate wirelessly with printer here would be the first local communication interface); paragraph [0050] (“The wireless link facilitates the transmissions of secure (e.g., encrypted, encoded, or signed) postage indicia from the CSMD to the RPPDs. A two-way wireless link can also support transmissions from the RPPDs to the CSMD, which can be used for transmission of: (1) request of specific postage amounts, (2) acknowledgment of receipt of secure postage indicia, (3) return of information regarding RPPD status, and other functionality. The wireless communication allows the transfer of secure postage indicia on an as-needed basis over the wireless medium to the RPPDs.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”); paragraphs [0067]-[0073] (postage request and fulfillment));
- a printing device (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”));
- a second local communication interface capable of being configured to communicate with the limited-function computing device via the first local communication interface (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the second local communication interface here would be the printer-side interface for communicating wirelessly));
- a printer (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively.”));
- wherein the limited-function computing device is capable of being configured to send postage indicia to the printing device to be printed in response to receiving an input via the physical user interface (Figure 1; Figure 4; paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”); paragraph [0067] (“The process begins at step 610, where the RPPD receives a user request for postage. In conjunction with the request, the RPPD may also receive other pertinent postal information from the user. The RPPD then processes the user request, also at step 610.”); paragraph [0073] (“The RPPD then sends the postage indicia print file along with other optional data to the printer for printing.”)).

As per Claim 3, Shah further discloses wherein the remote postage platform generates the postage indicia in response to a request from the limited-function computing device (Figure 1; Figure 4; paragraph [0024]; paragraph [0026]; paragraph [0037]; paragraph [0052]; paragraphs [0067]-[0073]).

As per Claim 8, Shah further discloses wherein the physical user interface comprises a component for selecting a postage value for the indicia to be printed (Figure 1; Figure 4; paragraph [0023]; paragraph [0050]; paragraph [0052]; paragraph [0053]; paragraph [0067]).

As per Claim 16, Shah further discloses wherein the limited-function computing device receives the postage indicia from the remote postage payment platform (Figure 1; Figure 4; paragraph [0024]; paragraph [0026]; paragraph [0037]; paragraph [0052]; paragraphs [0067]-[0073]).

As per Claim 17, Shah discloses:
- a limited-function computing device (Figure 1; Figure 4; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”));
- a remote communication interface capable of being configured to communicate with a remote postage platform (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”); paragraph [0050] (“The wireless link facilitates the transmissions of secure (e.g., encrypted, encoded, or signed) postage indicia from the CSMD to the RPPDs. A two-way wireless link can also support transmissions from the RPPDs to the CSMD, which can be used for transmission of: (1) request of specific postage amounts, (2) acknowledgment of receipt of secure postage indicia, (3) return of information regarding RPPD status, and other functionality. The wireless communication allows the transfer of secure postage indicia on an as-needed basis over the wireless medium to the RPPDs.”); paragraphs [0067]-[0073] (postage request and fulfillment));
- a first local communication interface capable of being configured to communicate with a device physically connected to the limited-function computing device (Figure 1; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate by wire with printer here would be the first local communication interface));
- a physical user interface (Figure 1; Figure 4; paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”));
- a processor configured to receive input via the physical user interface and to send and receive electronic communications via the remote communication interface and the first local communication interface (Figure 1; Figure 4 (processor); paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate by wire with printer here would be the first local communication interface); paragraph [0050] (“The wireless link facilitates the transmissions of secure (e.g., encrypted, encoded, or signed) postage indicia from the CSMD to the RPPDs. A two-way wireless link can also support transmissions from the RPPDs to the CSMD, which can be used for transmission of: (1) request of specific postage amounts, (2) acknowledgment of receipt of secure postage indicia, (3) return of information regarding RPPD status, and other functionality. The wireless communication allows the transfer of secure postage indicia on an as-needed basis over the wireless medium to the RPPDs.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”); paragraphs [0067]-[0073] (postage request and fulfillment));
- wherein the limited-function computing device is capable of being configured to send a postage indicia to a printer via the first local communication interface in response to receiving an input via the physical user interface (Figure 1; Figure 4; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate by wire with printer here would be the first local communication interface); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”); paragraph [0067] (“The process begins at step 610, where the RPPD receives a user request for postage. In conjunction with the request, the RPPD may also receive other pertinent postal information from the user. The RPPD then processes the user request, also at step 610.”); paragraph [0073] (“The RPPD then sends the postage indicia print file along with other optional data to the printer for printing.”)).

As per Claim 20, Shah further discloses wherein the postage indicia is generated by the remote postage platform in response to a request received from the limited-function computing device (Figure 1; Figure 4; paragraph [0024]; paragraph [0026]; paragraph [0037]; paragraph [0052]; paragraphs [0067]-[0073]).

As per Claim 21, Shah further discloses the printer (Figure 1; paragraph [0037]).

As per Claim 22, Shah discloses:
- a method (paragraph [0026] (“Another embodiment of the invention provides a method for remotely printing postage.”));
- receiving an input signal via a physical user interface by a limited-function computing device (Figure 1; Figure 4 (processor); paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively. Each of these links can be a wireless link or a wireline link such as a standard serial or parallel interface.”; the communication interface on computer 140 that allows it to communicate wirelessly with printer here would be the first local communication interface); paragraph [0050] (“The wireless link facilitates the transmissions of secure (e.g., encrypted, encoded, or signed) postage indicia from the CSMD to the RPPDs. A two-way wireless link can also support transmissions from the RPPDs to the CSMD, which can be used for transmission of: (1) request of specific postage amounts, (2) acknowledgment of receipt of secure postage indicia, (3) return of information regarding RPPD status, and other functionality. The wireless communication allows the transfer of secure postage indicia on an as-needed basis over the wireless medium to the RPPDs.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3.”); paragraph [0053] (“User input subsystem 416 typically includes a keyboard 442 and may further include a pointing device 444 (e.g., a mouse, trackball, or the like) and/or other common input device(s) 446.”); paragraphs [0067]-[0073] (postage request and fulfillment));
- verifying that sufficient funds exist, in an account linked to the limited-function computing device, to generate a postage indicia (Figure 1; Figure 4; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”); paragraph [0058] (“In an embodiment, some of the accounting data is stored in an ascending register, a descending register, and a control total register (none of which is shown in FIG. 5). The ascending register holds a value indicative of the amount of postage used, the descending register holds a value indicative of the amount of postage that remains unused (i.e., the available funds), and the control total register holds the sum of the values in the ascending and descending registers.”); paragraphs [0067]-[0073] (postage request and fulfillment); paragraph [0084] (“For example, as long as the user's central accounting facility maintains adequate fund reserves, the individual RPPDs can have access to a service that provides postage on an as-needed basis.”));
- responsive to the input signal and the verifying, instructing a printing device to print a postage indicia (Figure 1; Figure 4; paragraph [0037] (“As shown in FIG. 1, stationary RPPD 112a includes a general-purpose computer 140 that couples to a wireless communications device 160, a printer 170, and an (optional) electronic scale 180 via communications links 162, 172, and 182, respectively.”); paragraph [0052] (“FIG. 4 shows a block diagram of an embodiment of a generic computer 400 that can be used to implement the computers in FIGS. 1 through 3. Computer 400 may be a desktop general-purpose computer system, a portable system, a simplified computer system designed for the specific application described herein, a server, a workstation, a mini-computer, a larger mainframe system, or other computing systems.”); paragraph [0058] (“In an embodiment, some of the accounting data is stored in an ascending register, a descending register, and a control total register (none of which is shown in FIG. 5). The ascending register holds a value indicative of the amount of postage used, the descending register holds a value indicative of the amount of postage that remains unused (i.e., the available funds), and the control total register holds the sum of the values in the ascending and descending registers.”); paragraphs [0067]-[0073] (postage request and fulfillment); paragraph [0084] (“For example, as long as the user's central accounting facility maintains adequate fund reserves, the individual RPPDs can have access to a service that provides postage on an as-needed basis.”)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Pierce, U.S. Patent No. 6,151,591.
As per Claim 2, Shah further discloses wherein the local computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
Shah fails to disclose wherein the local computing device generates the postage indicia.  Pierce discloses wherein the local computing device generates the postage indicia (column 8, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the local computing device generates the postage indicia, as disclosed by Pierce.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local generation of the postage indicium of Pierce for the remote generation of the postage indicium of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 14, Shah fails to disclose wherein the processor generates an image of the postage indicia for printing by the printer.  Pierce discloses wherein the processor generates an image of the postage indicia for printing by the printer (column 8, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the processor generates an image of the postage indicia for printing by the printer, as disclosed by Pierce.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local generation of the postage indicium of Pierce for the remote generation of the postage indicium of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 15, the modified Shah fails to disclose wherein the data from the remote postage payment platform comprises indicia data that the processor uses to generate the postage indicia.  Pierce further discloses wherein the data from the remote postage payment platform comprises indicia data that the processor uses to generate the postage indicia (column 8, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the data from the remote postage payment platform comprises indicia data that the processor uses to generate the postage indicia, as disclosed by Pierce.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local generation of the postage indicium of Pierce for the remote generation of the postage indicium of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 18, Shah further discloses wherein the local computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
Shah fails to disclose wherein the postage indicia are generated by the local computing device.  Pierce discloses wherein the postage indicia are generated by the local computing device (column 8, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the postage indicia are generated by the local computing device, as disclosed by Pierce.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local generation of the postage indicium of Pierce for the remote generation of the postage indicium of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 19, Shah further discloses wherein the local computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
The modified Shah fails to disclose wherein the postage indicia is generated based upon data received by the local computing device from the remote postage platform.  Pierce further discloses wherein the postage indicia is generated based upon data received by the local computing device from the remote postage platform (column 8, lines 47-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the postage indicia is generated based upon data received by the local computing device from the remote postage platform, as disclosed by Pierce.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the local generation of the postage indicium of Pierce for the remote generation of the postage indicium of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Drennan, US 7646379 B1.
As per Claim 4, Shah fails to disclose wherein the physical user interface consists essentially of a single control element.  Drennan discloses wherein the physical user interface consists essentially of a single control element (Figure 2; column 2, line 28, through column 3, line 4; column 6, line 59, through column 7, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the physical user interface consists essentially of a single control element, as disclosed by Drennan.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the physical user interface of Drennan for the physical user interface of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 5, the modified Shah fails to disclose wherein the single control element is a single button.  Drennan further discloses wherein the single control element is a single button (Figure 2; column 2, line 28, through column 3, line 4; column 6, line 59, through column 7, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the single control element is a single button, as disclosed by Drennan.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the physical user interface of Drennan for the physical user interface of Shah.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 9, Shah further discloses wherein the computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
Shah fails to disclose wherein the computing device is capable of being configured via a separate general-purpose computer.  Drennan discloses wherein the computing device is capable of being configured via a separate general-purpose computer (Figure 4; column 1, lines 30-39; column 2, lines 28-35; column 8, lines 19-39; column 9, lines 24-33; column 9, line 59, through column 10, line 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the computing device is capable of being configured via a separate general-purpose computer, as disclosed by Drennan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Begen, US 8027935 B1.
As per Claim 6, Shah fails to disclose wherein the physical user interface comprises a component for indicating a quantity of indicia to be printed.  Begen discloses wherein the physical user interface comprises a component for indicating a quantity of indicia to be printed (Figure 1; column 3, lines 44-62; column 4, lines 11-28; column 5, line 59, through column 6, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the physical user interface comprises a component for indicating a quantity of indicia to be printed, as disclosed by Begen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, the modified Shah fails to disclose wherein the physical user interface comprises a component for selecting a postage value for each of the indicia to be printed.  Begen further discloses wherein the physical user interface comprises a component for selecting a postage value for each of the indicia to be printed (Figure 1; column 3, lines 44-62; column 4, lines 11-28; column 5, line 59, through column 6, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the physical user interface comprises a component for selecting a postage value for each of the indicia to be printed, as disclosed by Begen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Shirah, US 8701984 B1.
As per Claim 10, Shah further discloses wherein the computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
Shah fails to disclose wherein the computing device is capable of being configured to communicate only with a single remote computing system for a function, wherein the communicating may be for a single function.  Shirah discloses wherein the computing device is capable of being configured to communicate only with a single remote computing system for a function, wherein the communicating may be for a single function (Figure 9; column 3, lines 32-50; column 9, lines 37-59; column 12, line 64, through column 13, line 33; column 15, lines 25-54; claim 16; claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the computing device is capable of being configured to communicate only with a single remote computing system for a function, wherein the communicating may be for a single function, as disclosed by Shirah, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mattern, US 20060004677 A1.
As per Claim 11, Shah further discloses wherein the computing device is a limited-function computing device (Figure 1; Figure 4; paragraph [0037]; paragraph [0052]).
Shah fails to disclose wherein the computing device further comprises a position location module.  Mattern discloses wherein the computing device further comprises a position location module (Figure 2; Figure 3; paragraphs [0020]-[0021]; paragraph [0023]; paragraph [0032]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that the computing device further comprises a position location module, as disclosed by Mattern.  Motivation for the modification is provided by Mattern in that this allows the local postage device to be provided with location-related information to be incorporated into the postage indicium (Figure 2; Figure 3; paragraphs [0020]-[0021]; paragraph [0023]; paragraph [0032]; paragraph [0064]; paragraph [0065]).

As per Claim 12, the modified Shah fails to disclose wherein the position location module comprises a global positioning service (GPS) receiver.  Mattern further discloses wherein the position location module comprises a global positioning service (GPS) receiver (Figure 2; Figure 3; paragraphs [0020]-[0021]; paragraph [0023]; paragraph [0032]; paragraph [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the position location module comprises a global positioning service (GPS) receiver, as disclosed by Mattern.  Motivation for the modification is provided by Mattern in that this allows the local postage device to be provided with location-related information to be incorporated into the postage indicium (Figure 2; Figure 3; paragraphs [0020]-[0021]; paragraph [0023]; paragraph [0032]; paragraph [0064]; paragraph [0065]).

As per Claim 13, the modified Shah fails to disclose wherein the processor generates the postage indicia for printing by the printer based on a position of the device.  Mattern further discloses wherein the processor generates the postage indicia for printing by the printer based on a position of the device (Figure 2; Figure 3; paragraphs [0020]-[0021]; paragraph [0023]; paragraph [0032]; paragraph [0064]; paragraph [0065]; claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that the processor generates the postage indicia for printing by the printer based on a position of the device, as disclosed by Mattern, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Soderberg, U.S. Patent No. 4,528,644.
As per Claim 23, Shah fails to disclose wherein functionality of the limited-purpose computing device is not alterable by the user.  Soderberg discloses wherein functionality of the limited-purpose computing device is not alterable by the user (column 1, line 25, through column 2, line 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah such that functionality of the limited-purpose computing device is not alterable by the user, as disclosed by Soderberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 24, the modified Shah fails to disclose wherein all operational commands of the device are stored in a computer-readable medium that is not accessible or alterable by a user.  Soderberg further discloses wherein all operational commands of the device are stored in a computer-readable medium that is not accessible or alterable by a user (column 1, line 25, through column 2, line 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shah such that all operational commands of the device are stored in a computer-readable medium that is not accessible or alterable by a user, as disclosed by Soderberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Leon, US 20130278949 A1 (postage printer);
b.  Kara, US 20120232970 A1 (intelligent postage stamp printer).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628